OPINION — AG — **** BOARD OF EDUCATION — FINANCING OF TRANSPORTING CHILDREN **** (1) IF THE STATE BOARD OF EDUCATION DEEMS A PARTICULAR SITUATION TO FALL WITHIN THE SAFETY HAZARDS EXCEPTION OF 70 O.S. 1970 Supp. 9-1, [70-9-1], THEN IT MAY LEGALLY PAY STATE AID TO THE SCHOOL DISTRICT WHICH DOES IN FACT TRANSPORT CHILDREN LESS THAN ONE AND ONE HALF MILES WHO ARE SO SUBJECTED TO SAID SAFETY HAZARDS. (2) ALTHOUGH 70 O.S. 1970 Supp. 9-1, [70-9-1], DOES PERTAIN TO THE FORMULA USED BY THE FINANCE DIVISION IN CALCULATING STATE AID PAYMENTS TO THE INDIVIDUAL SCHOOL DISTRICT, SUCH WOULD ONLY FLUCTUATED THE PARTICULAR SCHOOL DISTRICT AFFECTED WITHIN THE VARIOUS CATEGORIES AS PROVIDED AND WOULD THEREBY NOT CHANGE THE FORMULA PER SE. (LARRY L. FRENCH)